Citation Nr: 0615161	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD) with anxiety 
reaction.  

(The issue of entitlement to reimbursement of unauthorized 
medical expenses is addressed in a separate decision under a 
different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and June 2004 rating 
decisions of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO) which, respectively, 
granted service connection for bilateral hearing loss, 
evaluated as noncompensably disabling, and granted service 
connection for PTSD with anxiety reaction, evaluated as 10 
percent disabling.  The veteran appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Subsequently, the file was transferred to the RO in 
Pittsburgh, Pennsylvania.  

In an August 2004 statement, regarding his PTSD with anxiety 
reaction, the veteran stated that "In addition, the issue of 
when this claim was filed, I have been struggling since the 
service.  And in October 2001 I filed for all of my present 
issues."  The Board construes the veteran's statement as a 
claim for entitlement to an earlier effective date for the 
grant of service connection for PTSD with anxiety reaction.  
This issue is referred to the RO for appropriate action.  

The veteran testified at a video conference hearing before 
the undersigned in July 2005.  A transcript of that hearing 
is associated with the claims file.  During the hearing, he 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).

Regrettably, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reasons for remand

VA examinations 

A review of the record reflects that the veteran was last 
afforded a VA examination regarding his hearing loss in 
September 2003, so about 21/2 years ago.  During his July 2005 
video hearing, the veteran contended that his hearing had 
gotten worse since his last VA examination.  He submitted an 
uninterpreted private audiogram conducted in June 2005.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).  
Consequently, the Board feels that the veteran should be 
reexamined to determine the current severity of his 
disability.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).  

Likewise, the record shows that the veteran has not been 
examined by VA regarding his psychiatric disability in over 
two years (April 2004).  During the July 2005 hearing, the 
veteran reported that this condition had gotten worse as 
well.  See Caffrey, supra.

VA medical records

During the July 2005 hearing, the veteran also reported that 
he saw a counselor twice a month at a psychiatric hospital on 
Highland Drive in Pittsburgh.  He indicated that the facility 
was part of the VA system.  See July 2005 hearing transcript, 
pgs 14-15 and 21-23.  The Board notes that records from this 
facility are not associated with the claims file.  The most 
recent VA medical records on file are from the VA Medical 
Center in Oklahoma City, Oklahoma and are dated in March 
2004.

Because the veteran has identified outstanding VA medical 
evidence, VA needs to attempt to obtain any outstanding 
records from the identified VA medical facility.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

The Veterans Claims Assistance Act (VCAA)

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The Court 
indicated that in cases, as here, involving claims for higher 
ratings for even established service-connected disabilities, 
proper VCAA notice includes advising the veteran that an 
effective date will be assigned in the event a higher rating 
is granted.  The VCAA notice also must include an explanation 
of the type of evidence that is needed to establish an 
effective date.  The veteran has not received this required 
notice.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  The RO/AMC should send the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
of the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for hearing loss and 
PTSD with anxiety reaction since the 
April 2004 VA examination.  After 
securing any necessary authorization (VA 
Form 21-4142), the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

2.  After identifying the psychiatric 
hospital referred to by the veteran 
during the July 2005 hearing, the 
RO/AMC should request all treatment 
records pertaining to the veteran since 
April 2004.  All records obtained 
should be associated with the claims 
file.

3.  The RO/AMC should also schedule the 
veteran for a VA audiological 
examination to determine the current 
severity of his bilateral hearing loss.  
The claims folder is to be made 
available to the examiner for review in 
conjunction with the examination.

The report of the VA audiological 
examination should be associated with 
the veteran's VA claims folder.

4.  Once all mental health records 
referred to in action paragraph 2 above 
have been secured and associated with 
the veteran's claims file, the RO/AMC 
should schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD with anxiety reaction.  
The claims file should be made 
available to and reviewed by the 
examiner prior to the examination.  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD with anxiety reaction.  
The examiner should comment upon the 
severity of symptoms and the impact of 
PTSD symptomatology upon the veteran's 
daily functioning.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) score.  Further, the 
examiner should indicate whether the 
service-connected PTSD with anxiety 
reaction prevents the veteran from 
obtaining or maintain substantially 
gainful employment.

The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If, 
upon re-adjudication, either of the 
benefits sought on appeal remains not 
fully granted, the RO/AMC should issue a 
supplemental statement of the case.  The 
appeal should then be returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



